Case 2:19-cv-00271-JRG-RSP Document 59 Filed 06/08/20 Page 1 of 3 PageID #: 590



                              IN THE UNITED STATES DISTRICT COURT
                               FOR THE EASTERN DISTRICT OF TEXAS
                                       MARSHALL DIVISION
                                                   §
  CXT SYSTEMS, INC.,                               §     Case No. 2:19-cv-00271-JRG-RSP
                                                   §
                             Plaintiff,            §     JURY TRIAL DEMANDED
                                                   §     (LEAD CASE)
             v.                                    §
                                                   §
  GENERAL NUTRITION CORPORATION,                   §
                                                   §
                             Defendant.            §
                                                   §
  CXT SYSTEMS, INC.,                               §     Case No. 2:19-cv-00270-JRG-RSP
                                                   §
                             Plaintiff,            §     JURY TRIAL DEMANDED
                                                   §     (CONSOLIDATED CASE)
             v.                                    §
                                                   §
  NEIMAN MARCUS GROUP LTD. LLC,                    §
                                                   §
                             Defendant.            §

                  NOTICE AND MOTION TO DISMISS WITHOUT PREJUDCICE

          Plaintiff CXT Systems, Inc. (“CXT”) hereby notifies the Court that, pursuant to the Order

   of May 8, 2020 (Dkt. 57), and to Federal Rule of Civil Procedure 41(a)(2), CXT elects to dismiss

   all claims asserted against Neiman Marcus Group Ltd. LLC. (“Neiman Marcus”) without

   prejudice. Accordingly, CXT respectfully requests that all claims and causes of action asserted in

   this action against Neiman Marcus by CXT be dismissed without prejudice, and that all

   counterclaims asserted against CXT by Neiman Marcus be dismissed without prejudice. CXT

   reserves its rights to pursue such claims in Bankruptcy Court, and to otherwise pursue any claims

   not discharged in bankruptcy (such as any claim for infringement subsequent to Neiman Marcus

   Group Ltd. LLC.’s petition for bankruptcy).
Case 2:19-cv-00271-JRG-RSP Document 59 Filed 06/08/20 Page 2 of 3 PageID #: 591



  Dated: June 8, 2020              Respectfully submitted,

                                     /s/ Alfred R. Fabricant
                                   Alfred R. Fabricant
                                   NY Bar No. 2219392
                                   Email: afabricant@brownrudnick.com
                                   Peter Lambrianakos
                                   NY Bar No. 2894392
                                   Email: plambrianakos@brownrudnick.com
                                   Vincent J. Rubino, III
                                   NY Bar No. 4557435
                                   Email: vrubino@brownrudnick.com
                                   Jacob Ostling
                                   NY Bar No. 5684824
                                   Email: jostling@brownrudnick.com
                                   BROWN RUDNICK LLP
                                   7 Times Square
                                   New York, NY 10036
                                   Telephone: (212) 209-4800
                                   Facsimile: (212) 209-4801

                                   Justin Kurt Truelove
                                   Texas Bar No. 24013653
                                   Email: kurt@truelovelawfirm.com
                                   TRUELOVE LAW FIRM, PLLC
                                   100 West Houston
                                   Marshall, Texas 75670
                                   Telephone: (903) 938-8321
                                   Facsimile: (903) 215-8510

                                   ATTORNEYS FOR PLAINTIFF
                                   CXT SYSTEMS, INC.




                                       2
Case 2:19-cv-00271-JRG-RSP Document 59 Filed 06/08/20 Page 3 of 3 PageID #: 592



                                     CERTIFICATE OF SERVICE

         The undersigned counsel hereby certifies that on June 8, 2020, a true and correct copy of

  the foregoing was electronically filed with the Clerk of Court using the CM/ECF system, which

  will automatically send notification of such filing to all attorneys of record.

                                                 /s/ Alfred R. Fabricant
                                                    Alfred R. Fabricant
